Per Curiam.

The appellants having failed to print the evidence given upon the trial by the parties, the findings of fact made by the learned trial judge must be deemed to have been made upon sufficient evidence. The only question raised by the appeal, therefore, is whether the conclusions of law are warranted by the facts as found. Upon a careful consideration of this question we think they are.
The judgment should be affirmed, with costs, upon the opinion filed below.
Present: Freedman and Gildersleeve, JJ.
Judgment affirmed, with costs.